Citation Nr: 0506381	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  91-18 650	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1952.

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in White River Junction, Vermont 
(RO).

A May 2004 decision of the Board of Veterans' Appeals (Board) 
denied entitlement to an increased rating for service-
connected anxiety disorder and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  The veteran appealed 
the above denials to the United States Court of Appeals for 
Veterans Claims (Court).  The May 2004 Board decision to deny 
entitlement to an increased rating for service-connected 
anxiety disorder and entitlement to TDIU was vacated and 
remanded by a Court Order in December 2004, based on a 
December 2004 Joint Motion For Remand (Joint Motion) to 
provide the veteran with an additional time period of 90 days 
to submit additional evidence.  

A letter was sent to the veteran's attorney on December 22, 
2004 in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  
Additional medical evidence, with a waiver of initial 
consideration of the new evidence by the RO and a request 
that the Board decide the case now, was received on behalf of 
the veteran in January 2005.  


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder is 
productive of no more than a considerable degree of social 
and industrial impairment.  It produces occupational and 
social impairment with no more than reduced reliability and 
productivity due to impaired judgment, anxiety, and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  The veteran's only service-connected disability is an 
anxiety disorder, which is currently rated as 50 percent 
disabling.

3.  In his January 2001 application for TDIU, the veteran 
reported having a Bachelor of Science Degree and working as a 
self-employed salesman of safes; he last worked in 
approximately 1987.

4.  The veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Code 9400 (1996); 
38 C.F.R. § 4.130, Code 9400 (2004).

2.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also 


Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After 
having carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues decided herein.  

In November 2003, the RO sent the veteran a letter, with a 
copy to his attorney, in which he was informed of the 
requirements needed to establish entitlement to an increased 
rating and TDIU.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there are multiple private and VA examination 
reports on file, including in January and November 2004.  The 
Board concludes that all available evidence that is pertinent 
to the claims decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folders with respect to the issues decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

By an October 1952 RO decision, service connection was 
granted for an anxiety disorder and a 10 percent rating was 
assigned as of the day after the veteran's discharge.  In May 
1954, an increased rating to 50 percent for anxiety disorder 
was granted.  In May 1960, the rating was reduced from 50 to 
30 percent.

In March 1990, the veteran filed a claim for an increased 
rating for his service-connected anxiety disorder.

Beginning in late April 1990, the veteran was hospitalized at 
a VA facility for psychiatric reasons.  During the course of 
the hospitalization, he reported he had been raped during 
service but said he did not want to talk about the matter.  
It was also noted he had been imprisoned for 18 months in 
1960 for molestation of a young girl.  When discharged from 
the hospital in mid May 1990, the diagnoses included a mixed 
personality disorder with dependent borderline and 
narcissistic features.

In a May 1990 letter, a VA physician noted that the veteran 
had been admitted to the VA hospital in April 1990 with a 
diagnosis of an adjustment disorder with depressed mood.  The 
examiner said that the veteran's symptoms did not fit the 
criteria for major depression and that, in addition to a 
general anxiety disorder, he also had a personality disorder.

At a November 1990 Travel Board hearing, the veteran 
testified that he had been sexually assaulted during service.  
He said that he had dreams and flashbacks relating to his 
period of service and that such were increasing in frequency.  
He said that he had previously attempted suicide and no 
longer wanted to live.  He related that he had difficulty 
with his social life and had been married three times.  He 
testified that he last worked in 1988 and was currently 
receiving ongoing psychological treatment.

In a December 1990 letter, C. W., M.S., related that he had 
counseled the veteran numerous times and diagnosed PTSD, 
based on in-service sexual trauma.  C. W. noted that the 
veteran had only recently been able to acknowledge that he 
was assaulted.  C. W. opined that the veteran would not be 
able to function effectively in the work place.

In a December 1990 evaluation report, M. H., Ph.D. and N. S., 
M.D., related that the veteran had been referred by the state 
disability determination agency for an evaluation of his 
psychological functioning.  Following an examination, it was 
noted that the clinical findings were consistent with a 
diagnosis of major depression and PTSD.  It was also noted 
that the veteran had a passive-aggressive character 
organization.  It was concluded that based on the veteran's 
psychological problems, he would have a very difficult time 
maintaining competitive employment.

In February 1991, the Social Security Administration (SSA) 
granted Supplemental Social Security Income based on 
disability.  He was found disabled by SSA as of August 1, 
1990.

In an October 1991 letter, C. W. related that he had treated 
the veteran since August 1990.  C. W. stated that the 
veteran's issues and concerns mainly regarded death in his 
family, his divorce, and his sexual assault during service.  
It was also noted that, in September 1991, the veteran had 
been arrested and charged with sexual assault.

A December 1991 VA compensation examination report shows that 
the veteran's main complaint was that he had been sexually 
assaulted during service and that such was embarrassing to 
talk about.  It was noted that it was not until a VA 
hospitalization in 1990 that the veteran claimed he was 
sexually victimized, and that 


such an allegation was in response to being confronted with 
documentation that he had been convicted and incarcerated for 
pedophilia in the 1960s.  The VA examiner remarked that it 
was significant that the veteran had not mentioned his 
history of pedophilia to any mental health professional who 
had treated him over the years.  Following an examination, 
the assessments were pedophilia, possibly a multiple 
offender; a personality disorder, most likely mixed with 
borderline, dependent, and narcissistic traits; and a 
generalized anxiety disorder, by history.  It was opined that 
it was premature to make a legitimate determination about the 
presence or absence of PTSD arising out of his alleged sexual 
assault.

A December 1991 VA social and industrial survey reflects that 
the veteran reported that he was sexually assaulted on 
several occasions while in service; and it was noted that he 
did not report such until recently and that he was a poor 
historian.  The veteran said that he had not worked since he 
moved three years ago.  He related that he was subsisting on 
SSA disability income, VA compensation, and a disability 
insurance policy.  He stated that he had been married and 
divorced three times.  He said that he lived a solitary 
existence, had no friends, and belonged to no social groups 
or organizations.  The assessment was that it was difficult 
to assess what portion of the veteran's present condition and 
circumstances were attributable to his service-connected 
disability.

In a March 1992 letter to the RO, R. N., Ph.D., noted that 
the veteran had been examined on two occasions in March 1992 
to determine whether or not the veteran had PTSD.  During the 
course of the examinations, the veteran reported that he had 
been raped multiple times during service and that ever since 
he had experienced nightmares and flashbacks.  He said that 
he had been unemployed since 1988, when he sold his business.  
He related that he had been married and divorced three times, 
and had no social contacts or hobbies.  Following an 
evaluation, it was noted that the veteran suffered from the 
sequelae of a traumatic rape that had occurred in service; 
and it was noted that he had long-standing dysthymia that was 
related to those events.  The diagnoses included chronic 
PTSD, primary type dysthymia, early onset; and a personality 
disorder, with prominent, dependent, and passive-aggressive 
traits.  It was opined that the veteran was incapable of 


self-support through gainful employment and was in need of 
comprehensive psychiatric/psychological treatment in order to 
function even at minimal efficiency.  It was also noted that 
the veteran did not need inpatient hospitalization.

In an April 1992 letter, C. W. related that given the 
veteran's case history, he was reluctant to diagnose PTSD; 
rather, the proper diagnosis was adult antisocial behavior.  
Additionally, C. W. noted that the veteran had chosen to 
participate in behavior which had led to his arrest on at 
least two occasions.  The first reported incident occurred 
around 1960 and resulted in his conviction for molestation of 
a young girl; and the second incident was still pending in 
the state legal system.

In a May 1992 addendum to a December 1991 VA examination, the 
examiner noted that a counselor of the veteran's, C. W., had 
diagnosed the veteran as having adult antisocial behavior and 
that he agreed with the diagnosis.  It was noted that the 
historical data throughout the veteran's record directly 
contradicted his claim that he avoidant of sexual matters.  
Furthermore, it was noted that the veteran was a convicted 
sex offender and that he had a similar pending charge at that 
time.  The examiner related that it was impossible to 
establish a diagnosis of PTSD.  The assessments were 
pedophilia, mixed personality and generalized anxiety 
disorders, and adult anti-social behavior.

In February 1993, the veteran was admitted to a VA facility 
and reported that he had a history of nightmares and 
flashbacks related to a rape in service.  He said that he had 
hypervigilence, anxiety, and poor sleep.  It was noted that 
he was a difficult historian and that an old history was 
obtained from a chart.  During the course of hospitalization, 
he showed little improvement in his behavior.  When 
discharged in March 1993, the diagnoses were PTSD and a mixed 
personality disorder, not otherwise specified, "Cluster B."

In an April 1993 statement, Dr. N. indicated treatment of the 
veteran for over a year with diagnoses of chronic PTSD and 
primary type dysthymia, early onset, and personality 
disorder, not otherwise specified, with prominent dependent 
and passive-aggressive traits.  Dr. N. noted awareness of the 
veteran's extremely 


inappropriate sexual behavior in his thirties, which had 
resulted in his incarceration, and of the current charges 
against him.  It was noted that the veteran had experienced 
sexual assaults while in the service and had suffered from 
the sequelae of these assaults ever since.  It was concluded 
that the veteran had incurred serious psychological damage 
while in the service.  Dr. N. opined that the veteran did not 
meet the criteria for pedophilia and that the episodes of 
sexual misconduct in the 1960s were primarily due to guilt, 
shame, and a desire to be punished.  It was concluded that 
the veteran did not experience any sexual urges or 
attachments towards children and that he was currently 
totally disabled from work due to PTSD and related 
depression.

In a June 1993 statement, two VA examiners, W. W., M.D., and 
J. C., Ph.D., noted that the veteran was receiving treatment 
for PTSD and a mixed personality disorder, and that such 
conditions rendered him fully disabled and unable to work.  
It was opined that the source of the trauma for PTSD was from 
several incidents in service.

By a June 1993 RO decision, service connection for PTSD, 
claimed as secondary to sexual trauma in service, was denied.

An August 1993 VA hospital discharge summary shows that the 
veteran was admitted after attempting suicide.  The admitting 
diagnoses were PTSD, dysthymia, and personality disorder with 
borderline personality traits.  It was noted that during his 
prior admission to a VA facility, he had allegedly raped a 
mentally retarded patient.  The discharge diagnoses were rule 
out PTSD and a mixed personality disorder with narcissistic, 
antisocial, and borderline features.  Later that month, he 
was again hospitalized for psychiatric treatment.  It was 
noted that he had two recent suicidal gestures.  The 
discharge diagnoses included an adjustment disorder, not 
otherwise specified; a personality disorder, not otherwise 
specified and rule out narcissistic personality; and rule out 
PTSD.

In a statement received by the RO in August 1993, Dr. C. 
related that he was writing in support of the veteran's claim 
for a total compensation rating based on 


hospitalization for his service-connected anxiety disorder.  
Dr. C. said that when the veteran was hospitalized in early 
1993, the admission diagnoses were PTSD and a personality 
disorder.  He also related that the manifestations of the 
veteran's PTSD included extreme anxiety.

In an August 1993 questionnaire, Dr. W. related that he had 
treated the veteran since March 1993 for PTSD and a mixed 
personality disorder.  Dr. W. opined that the veteran had 
severe and considerable social and industrial impairment, and 
he seriously doubted whether the veteran could be employed.  
The prognosis was poor.

In an October 1993 statement, Dr. N. related that the veteran 
continued to be unable to work competitively due to ongoing 
symptoms of PTSD (secondary to traumatic events occurring 
during service).

In a November 1993 statement, Dr. C. again related that when 
the veteran was hospitalized in early 1993, he was treated 
for anxiety.

Beginning in December 1993, the veteran was hospitalized at a 
VA facility for treatment for complaints of depression, 
suicidal ideation, and social isolation/demoralization.  When 
discharged in January 1994, the discharge diagnoses included 
a personality disorder with mixed features, narcissistic and 
dependent; a history of alleged sexual assaults on others, in 
1990, 1991, and 1992; and organic brain impairment, 
documented by neuropsychiatric testing.

In an April 1994 questionnaire, J. R., M.D., said that he had 
treated the veteran for dysthymic and anxiety disorders since 
February 1993.  He noted that the veteran did not have total 
social and industrial impairment.  Dr. R. also said that he 
was uncertain as to whether the veteran had severe social and 
industrial impairment; he said that the veteran had 
considerable social and industrial impairment.  Dr. R. 
related that the veteran's interpersonal contacts were 
consistently impaired, leading to constant feelings of 
isolation and depression.  It was noted that the veteran's 
feelings of unreliability and inflexibility affected his 
social and occupational 


functioning.  It was also noted that the veteran had a 
chronic dysthymic disorder.  It was opined that the veteran 
had a chronic inability to maintain employment or sustain 
consistent social relationships.

In a June 1994 questionnaire, Dr. N. related treatment of the 
veteran for PTSD since March 1992.  Dr. N. said that the 
veteran had occasional total social and industrial impairment 
and had severe social and industrial impairment.  He was 
unstable, labile, had symptoms of PTSD which were easily 
triggered, presented poorly, and was preoccupied with 
symptoms, both physical and psychiatric.  His prognosis was 
deemed poor.  It was also opined that the veteran was 
unemployable.

In a June 1994 questionnaire, D. B., M.D., related that he 
had treated the veteran from August to November 1993 for 
dysthymic disorder and PTSD.  Dr. B. said that the veteran 
had considerable social and industrial impairment.  The 
veteran had some capacity to form trusting relationships but 
had persistent difficulty in this area; he was also noted to 
have a persistent coping mechanism of maintaining social 
isolation.  Dr. B. opined that the veteran may improve 
slowly, over a period of time, working with a consistent 
structured program of therapy; it was also opined that the 
veteran had significant psychological impairment which 
required on-going psychiatric intervention.  The veteran's 
psychiatric impairment was noted as impacting his 
employability adversely.

In a June 1994 statement, Dr. R. said that he had treated the 
veteran for the previous two years.  Based on such treatment, 
Dr. R. believed that the veteran had severe symptoms of 
anxiety, depression, and low self esteem; he also believed 
that the veteran had difficulty with interpersonal 
relationships.  It was opined that he had severe occupational 
and social impairment.  Dr. R. related that the etiology of 
the veteran's psychiatric disability was difficult to 
determine; and that it was his opinion that the veteran's 
condition resulted from multiple causes, including his 
military service.

At a July 1994 RO hearing, the veteran testified that he had 
difficulty sleeping and had feelings of hopelessness, 
bleakness, and anxiety.  He also related that he had 


many physical problems, including difficulty breathing.

In a July 1994 VA psychological evaluation report, Dr. C. 
related that a review had been done of the veteran's 
treatment since 1990.  It was concluded that treatment, 
including psychotherapy and behavioral therapy, had not 
resulted in improvement of the veteran's condition and that 
he should be shifted to outpatient case management.

An August 1994 VA psychiatric compensation examination report 
shows that the VA examiner was asked to differentiate between 
the veteran's psychiatric symptoms which were attributable to 
his service-connected anxiety disorder and those which were 
not.  During the examination, the veteran said he was 
socially isolated, rejected social invitations, and felt 
unable to get close to friends.  He also said that he was 
totally disabled and incapable of working; he said that nine 
different agencies had found him to be totally disabled.  He 
said that he no longer wanted to live.  On mental status 
evaluation, he was in mild distress; he wrung his hands; he 
blinked rapidly at times; and he had a raised voice and rapid 
speech.  It was noted that he displayed a bright presentation 
to his present situation.  It was assessed that it was next 
to impossible to assess what symptoms were attributable to 
his service-connected anxiety disorder and what was 
attributable to his personality disorder.

In a March 1995 statement, D. D., M.D., related that while he 
was not familiar with all of the aspects of the veteran's 
case, it was his opinion that the veteran suffered from 
severe symptoms of PTSD and was certainly completely, if not 
permanently, disabled.  He also opined that the veteran was 
unemployable.  In another March 1995 statement, Dr. D. 
related that the veteran's anxiety neurosis, noted as early 
as 1954, was probably the early signs and symptoms of PTSD.  
It was noted that the veteran lived alone in virtual 
isolation and had a markedly off-putting affect on all those 
who came in contact with him, as a result of his 
preoccupation with harm, distrust, and disloyalty.  It was 
noted that the veteran's condition was grave; however, with 
adequate and appropriate treatment he could improve.

In a November 1995 letter to the RO, Dr. N. related that the 
veteran was last examined in November 1993.  Over the 1 1/2 
years of evaluating the veteran, Dr. N. noted that the 
veteran had experienced irreparable damage from the physical 
and emotional insults he suffered while in the military.  Dr. 
N. stated that despite "some vocational success, the 
veteran's social and emotional functioning suffered 
terribly."  Dr. N. noted that there had been effects on his 
sexual behavior and marital relations due to his history as a 
rape victim.  It was remarked that the veteran's symptoms had 
resulted in his hospitalization at certain times.  It was 
opined that the veteran's primary disorders were an anxiety 
disorder and PTSD, and such resulted in painful and 
debilitating symptoms.

A March 1996 VA compensation examination, performed by two VA 
examiners, reflects that the veteran reported that he had 
been sexually assaulted while in service.  The veteran 
reported that his sexual trauma was related to subsequent 
diagnoses of anxiety and PTSD.  The examiners noted that he 
related every aspect of his life to the alleged sexual 
assault.  The veteran reported that he was divorced and had 
two children, whom he had not seen in several years, which 
made him sad.  

On mental status evaluation in March 1996, the veteran was 
oriented to time, place, and person.  It was noted that the 
veteran's memory of recent and immediate events was intact, 
but that he was somewhat inconsistent in recalling details 
and the exact dates of certain events.  The veteran's speech 
was rapid, anxious, and fluctuated in tone.  His thought 
process was extremely tangential, loose, and at times 
circumstantial.  It was noted that the veteran was aware of 
the tangentiality; and on several occasions, he made a 
conscious effort to understand the examiner's questions and 
answer in a brief manner.  His thought content was quite 
preoccupied with himself and his inability to deal with his 
trauma.  He had a sense of superiority and blamed others and, 
at times, he was extremely suspicious and paranoid of the 
intentions of other people.  The veteran had limited insight 
into his illness and dealt with his illness with 
somatization, projection, and displacement.  There was no 
evidence of cognitive impairment; his mood ranged from anger 
and frustration to depression; and his affect was quite 
labile.  

It was noted in March 1996 that the veteran seemed to 
function reasonably with the help of a variety of painkillers 
and antidepressant medication.  It was also noted that his 
presentation did not reveal predominant symptoms and signs of 
PTSD; however, the examiners noted that he had a history of 
PTSD in the past.  The diagnostic impressions were chronic, 
delayed PTSD, with current symptoms indicating that his 
symptoms were mild and did not seem to affect his functional 
ability; recurrent major depression, with reasonable 
functioning considering the treatment he was receiving; and 
borderline mixed personality disorder, narcissistic, with 
dependent features.  It was noted that his way of dealing 
with conflicts clearly related to his mixed personality 
disorder and definitely impaired his functional ability in a 
severe way.

In a May 1996 addendum to the March 1996 VA compensation 
examination, it was noted that the veteran had recurrent and 
intrusive recollections and nightmares concerning an in-
service rape incident.  The examiner said that the veteran 
experienced social and occupational isolation and recurrent 
depression with anxiety, reflecting PTSD.  The examiner 
opined that the veteran's symptoms had reached the proportion 
such that a diagnosis of major depression was warranted.

Psychological testing, performed at the VA in June 1996, 
including the Minnesota Multiphasic Personality Inventory 2 
(MMPI-2) profile, shows that the veteran's symptoms included 
social isolation and withdrawal.  It was noted that the 
pattern of the MMPI-2 did not meet the typical PTSD profile, 
and that psychasthenia, an index of anxiety, was not 
elevated.  The diagnostic impressions were late onset 
dysthymia and personality disorder, not otherwise specified.  

An August 1999 letter from the SSA notes that the veteran's 
claim for SSA disability benefits had been denied.  In a 
March 2000 statement, the SSA noted that there were no 
related medical records, as the SSA claim had been denied 
based on not meeting the insured status requirements.

In May 2000, two VA psychiatrists reviewed the veteran's 
entire claims file, interviewed the veteran for 55 minutes, 
and then reviewed the claims file again.  


They noted that the most common recurring diagnoses in the 
file were PTSD; generalized anxiety disorder; and a 
personality disorder, not otherwise specified, with cluster B 
traits, which included narcissistic, histrionic, borderline, 
antisocial, and depressive symptoms at various times.  There 
was a repeated and significant mention of pedophilia with 
substantiation.  The veteran said that he had not worked in 
10 years and had run a business as a self-employed safe 
salesman prior to that.  He related that he had been married 
and divorced twice, although the psychiatrists noted that the 
record showed that he had been married and divorced three 
times.  He denied any current relationships or friends.  The 
veteran spent the first five minutes of the examination 
interview angrily describing problems he was having with the 
VA that created significant stress in his life.  He was quite 
reluctant to discuss the sexual assault alleged to have 
occurred in the military.  He stated that he had trouble 
sleeping secondary to back pain.  He stated that he could not 
talk to others about "it" which, when pressed, seemed to mean 
about sexual matters.  The veteran stated that he was 
frightened when he awoke in the night, fearing that he would 
be attacked.  He complained of memory and concentration 
problems and flashbacks of the alleged assault in the 
military.  He denied free-floating worry.  The veteran 
expressed significant concerns about various physical 
conditions.  He said that he had had depressed moods over the 
last 2 to 3 years, but it was unclear whether he had 
depression most days or how severe it was, as he refused to 
quantify things.  He denied suicidal thoughts.

On the mental status portion of the May 2000 VA examination, 
it was noted that the veteran was neatly and casually 
dressed.  He had fair to good eye contact throughout the 
interview.  There was no evidence of psychomotor agitation, 
retardation, or abnormal movements.  His mood was depressed.  
His affect was angry, irritable, and somewhat labile.  His 
speech was of regular rate and rhythm with normal prosody.  
The veteran was goal directed and logical.  He denied 
suicidal or homicidal thoughts, intent, or plans.  He denied 
auditory or visual hallucinations.  There was no evidence of 
a thought disorder, although he had some slight tendency to 
be suspicious and guarded, especially about the VA.  The 
veteran's insight and judgment appeared impaired.  He was 
notably unwilling do talk about many subjects, including any 
history of legal problems or sexual matters.

The VA psychiatrists commented in May 2000 that there was no 
impairment of thought process or communication.  There was no 
evidence of delusions or hallucinations.  There was 
significant evidence in the record of inappropriate behavior, 
specifically the veteran's sexual interactions with young 
girls and non-consenting adults.  There was no evidence of 
suicidal or homicidal thoughts.  The psychiatrists noted that 
the veteran was able to maintain personal hygiene and other 
basic activities of daily living.  He was oriented to person, 
place, and time.  There was no evidence of memory loss or 
impairment on examination; however, it was noted that the 
record documented cognitive impairments by neuropsychological 
testing.  The veteran denied symptoms consistent with 
obsessive or ritualistic behavior.  The rate and flow of 
speech was normal.  The veteran denied symptoms consistent 
with panic attacks.  He denied an anxious mood, although this 
was documented in the record.  The veteran reported that he 
had a depressed mood, although he was unwilling and/or unable 
to elaborate.  There was significant evidence of impaired 
impulse control, specifically around sexual matters.  He 
described significant sleep impairment that he attributed to 
back pain.

The VA psychiatrists commented that there were many 
incidences in the veteran's claims file where he had 
misrepresented himself to psychiatric care providers who did 
not have full access to his records, including his legal 
problems.  There was also some evidence that VA property that 
was last handled by him had disappeared.  Based on the large 
amount of documentation, it was the opinion of the 
psychiatrists that the veteran was unable or unwilling to 
fully work with examiners.  The psychiatrists found that the 
veteran had a long-standing pattern of psychiatric distress, 
including cognitive problems, inappropriate emotional 
responses, interpersonal functioning difficulties, and 
impulse control problems.  The psychiatrists noted that this 
pattern appeared enduring, had been seen across many social 
and personal settings, went back to at least adolescence and 
early adulthood, and was not consistent with any mental 
disorder other than a personality disorder.  Therefore, the 
veteran clearly met the criteria for a personality disorder.

The VA psychiatrists further noted in May 2000 that the 
specific traits of the veteran's personality disorder 
included a failure to conform to social norms with 


respect to lawful behaviors, deceitfulness, irritability, 
reckless disregard for the safety of others, lack of remorse, 
a history of instability of mood, including anxiety lasting 
from hours to days, inappropriate intense anger, transient 
stress-related paranoid ideation, an impressionistic style of 
speech that was lacking in detail, self-dramatization, 
theatricality, an exaggerated expression of emotion, a 
grandiose sense of self-importance, a sense of entitlement, a 
history of interpersonal exploitation, and a lack of empathy.  
The veteran reported being easily fatigued, having difficulty 
concentrating, and having sleep disturbance.  Additionally, 
there was evidence that he had excessive anxiety and worries 
that were difficult for him to control.  It was noted that 
often the focus of his anxiety and worry was his alleged PTSD 
symptoms.  The VA psychiatrists further noted that there was 
significant evidence to support a diagnosis of pedophilia and 
that the veteran refused to answer any detailed questions 
regarding sexual matters.  The psychiatrists found that there 
was no evidence in the record that the veteran met the 
criterion for PTSD and therefore, due to his documented 
pedophilia, they concurred with other examiners that it was 
"much more likely than not" that the veteran did not have 
PTSD.  Finally, the psychiatrists noted that when the veteran 
was asked about what he liked to do, he volunteered that he 
liked to study psychiatry because "there are no right 
answers."

The diagnoses on the May 2000 VA examination were generalized 
anxiety disorder; pedophilia; and personality disorder with 
antisocial, narcissistic, and histrionic traits.  The 
veteran's Global Assessment of Functioning (GAF) score was 
55, which was noted as representing moderate difficulty in 
social and occupational functioning, to include a long 
history of difficulty forming relationships with friends and 
had a long history of conflicts with peers and co-workers.  
The psychiatrists opined that "it was more likely than not" 
that the veteran had had a generalized anxiety disorder, 
pedophilia, and a personality disorder for many years.  It 
was concluded that the weight of the evidence did not support 
any other current active psychiatric disorder.  The 
psychiatrists stated that it was "more likely than not that 
50 [percent] of [the veteran's] decrease in GAF is due to his 
personality disorder [not otherwise specified] and 50 
[percent] of his decrease is due to his generalized 


anxiety disorder."  The psychiatrists noted that it was not 
possible to further differentiate the effects of these two 
disorders, as they were both long-standing, chronic, and 
intertwined.

A July 2000 report of a "Vocational Analysis and 
Employability Assessment" was prepared by C. B., M.Ed., a 
vocational specialist with a private organization.  C. B. 
indicated that he reviewed the veteran's file and interviewed 
the veteran by telephone in June 2000.  C. B. said that the 
veteran's human relations skills were noticeably deficient.  
The veteran's educational background, reportedly including a 
Bachelor's Degree, and vocational background, reportedly 
including 18 years of work as a self-employed safe salesman, 
were reviewed.  The May 2000 VA psychiatric examination was 
also noted.  C. B. stated that the veteran was socially 
isolated and occupationally incapacitated for the last 13 
years.  C. B. opined that due to the veteran's generalized 
anxiety disorder and its associated functional limitations, 
and without considering his age and nonservice-connected 
medical and psychiatric problems, he was permanently and 
totally disabled and unable to obtain or maintain employment.

In January 2001, the veteran filed a claim of entitlement to 
a TDIU rating.  On this claim form, the veteran indicated 
that he had last worked on a full-time basis in approximately 
1986 or 1987.  The veteran circled 4 years of high school and 
put a mark next to 4 years of college, but did not circle it.  
The veteran noted that he did not have any other education or 
training before he became too disabled to work.  

In July 2002, the RO issued a decision which restored a 50 
percent rating for the veteran's anxiety disorder after 
finding that the May 1960 RO decision was clearly and 
unmistakably erroneous in reducing the rating for the 
condition to 30 percent because it was in violation of 
38 C.F.R. § 3.172, then in effect, for reducing the 
evaluation on the basis of one examination.

In January 2004, the veteran was provided a VA mental 
examination.  The psychiatrist indicated that the claims file 
and medical records had been reviewed, and that the veteran 
was interviewed for approximately sixty minutes.  The veteran 


said that he did not normally feel stressed or anxious, and 
denied being restless or easily fatigued.  He said that his 
concentration was "too strong" and that he had no problems 
with his memory.  The denied panic attacks and denied that he 
was irritable or easily aggravated, and further denied a 
depressed mood or suicidal ideation.  The veteran claimed 
that he was raped in service and said that he had experienced 
flashbacks, but not for the past several years.  He denied 
intrusive memories as well as avoidant symptoms, but he said 
that he did not like to be around people.  The veteran also 
denied hypervigilance and exaggerated startle response.  He 
described himself as happy and outgoing and able to get 
things done.  He said that he had plenty of energy and was 
very versatile.

On the mental status portion of the 2004 VA examination, the 
veteran was described as being relaxed and talkative 
throughout the interview.  His thought process was impaired 
such that he was extremely circumstantial and also tangential 
on a few occasions.  He talked at length about his struggles 
with his VA claims.  He denied delusions or hallucinations.  
He denied suicidal and homicidal ideation.  The veteran said 
that he was able to maintain hygiene and perform other 
activities of daily living.  He was oriented and denied any 
type of memory loss or impairment.  He denied obsessive or 
ritualistic behavior.  His speech was loud and somewhat fast, 
but was not irrelevant or illogical.  He denied panic 
attacks, depressed mood, sleep impairment, and impaired 
impulse control.  The veteran stated that he drank 
approximately six beers a month, quit smoking tobacco seven 
years previously, and had never used illegal drugs.

In reporting his social history at this VA examination, the 
veteran said that he lived alone in a home that he owned.  He 
said that he enjoyed watching baseball games and working on 
legal briefs.  He derived great pleasure in "fighting my 
point" with the VA system.  The veteran stated that he was a 
lawyer and also had a Master's Degree in business and 
psychology; although the psychiatrist noted that earlier no 
more than a Bachelor's Degree was claimed.  He said that he 
had no social contacts, but he described constant contact 
with VA employees and other individuals regarding his claim.  
The veteran noted that he had two children but had not had 
any 


contact with them for years.  He said that he was not 
currently in a romantic relationship because most females 
were not smart enough or wanted to take things from him.  

Occupationally, the veteran stated in January 2004 that he 
had always been self-employed.  He said that he was a lawyer 
and that his last case involved appellate work approximately 
two years previously.  He said that he was not working 
because he had no desire or motivation to work, and he felt 
that his case against the VA was more important than any work 
he could do for someone else.  He stated that he chose to 
"indulge myself" in his case against the VA.  He could never 
work with anybody because he was his own man and liked to set 
his own schedule.  The psychiatrist noted that the veteran's 
back pain might be somewhat limiting in terms of potential 
employment.  The veteran did not indicate any other factor 
that might limit his ability to maintain employment.

At this 2004 VA examination, the psychiatrist noted that, 
after interviewing the veteran, an extensive amount of time 
was spent reviewing the claims folders.  The psychiatrist 
concluded that the veteran had difficulty presenting a 
consistent history of events or psychiatric symptoms, had a 
significant legal history which he chose not to divulge, 
presented inconsistent histories, and seemed to have a 
personality disorder as his main difficulty.  The 
psychiatrist found that the veteran did not meet the criteria 
for any Axis I disorder, including his service-connected 
generalized anxiety disorder.  The psychiatrist stated that 
the veteran did not have significant anxiety or depressed 
mood and did not meet the criteria for PTSD or other anxiety 
disorders.  The psychiatrist opined that most, if not all, of 
the veteran's difficulty in functioning was attributable to 
his personality disorder.  It was indicated that the veteran 
met the criteria for cluster B of personality disorders.  The 
diagnoses were pedophilia, and personality disorder not 
otherwise specified, with significant antisocial, 
narcissistic, borderline, and histrionic traits. 

A GAF score of 60 was assigned by the psychiatrist in January 
2004, with mild to moderate difficulty in social and 
occupational functioning being noted.  It was indicated that 
the veteran had a long history of difficulty with 
relationships with 


friends and of conflicts with peers, employers, and the law.  
His GAF of 60 was indicated as representing his personality 
disorder.  Regarding his pedophilia diagnosis, the 
psychiatrist assigned a GAF of 65.  The psychiatrist 
commented that the veteran did not meet any of the criteria 
for generalized anxiety disorder and opined that any anxiety 
or depression that he felt was sequelae of his personality 
disorders.  The psychiatrist stated that it was at least as 
likely as not that his personality disorders were his only 
difficulty, apart from pedophilia which was a paraphilia and 
not related to anxiety disorders.  The psychiatrist concluded 
that the veteran was clearly not unemployable, based in part 
on his statement that he chose not to work and instead chose 
to spend his time pursuing his VA claims, and also on his 
statement that he had been engaged in paid employment two 
years previously.

A psychological evaluation of the veteran was conducted in 
November 2004 by K. M., Ph. D., a forensic psychologist.  The 
veteran's file was reviewed, and he was interviewed and 
underwent a series of psychological tests.  Although the test 
findings were considered valid, it was noted that the 
veteran's approach on the MMPI-2 was somewhat inconsistent, 
in that the veteran endorsed items in a pattern that 
suggested some carelessness or inattention to content.  
Additionally, it was noted that the results of the Detailed 
Assessment of Post Traumatic Stress (DAPS) evaluation might 
be compromised because of missing items.  The test findings 
supported a diagnosis of severe post-traumatic stress 
disorder.  It was reported that the veteran stopped his 
employment approximately 15 years earlier for physical 
reasons.  According to Dr. M., evidence indicated the 
presence of a prominent anxiety disorder.  Dr. M. disagreed 
with the January 2004 VA diagnosis of pedophilia because the 
condition was acquired, having developed only after a period 
of normal functioning, and was in remission.  Dr. M. agreed 
that the veteran did have a personality disorder but noted 
that he also had an adjustment disorder with anxiety and 
depression.  Dr. M. opined that the veteran's anxiety was 
heightened by his personality disorder.  

It was noted in the November 2004 evaluation, that the 
veteran's symptomatology included suicidal ideation; 
avoidance of people whom he suspected were homosexuals, which 
interfered with routine activities and results in depression, 


affecting his ability to function in an effective manner; 
impaired impulse control; difficulty in adapting to stressful 
circumstances, including work or a worklike setting; and an 
inability to establish and maintain effective relationships.  
Dr. M. discussed the literature on the effects that being 
raped could have on men and found that, in the veteran's 
case, it resulted in significant anxiety.  

The diagnoses in November 2004 were adjustment disorder with 
anxiety, depression and recurrent major depressive disorder, 
personality disorder, not otherwise specified, and 
pedophilia, acquired type, in remission.  The GAF was noted 
to be 50 both currently and in the past year.  Dr. M. 
concluded that the veteran had anxiety as a consequence of 
the rapes he endured in service and that the veteran had a 75 
percent level of distress/anxiety.

Increased Rating Claim 

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in 


the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Schedular Criteria

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised 
effective November 7, 1996.  Compare 38 C.F.R. § 4.132 (1996) 
with 38 C.F.R. § 4.130 (2004).  Under the provisions of the 
old criteria, a 50 percent rating is assigned when the 
ability to maintain effective or favorable relationships with 
people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).  A 70 percent disability rating is warranted for 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, or when there were totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  Id.; see Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) (holding that the criteria in 38 C.F.R. § 4.132 for a 
100 percent rating were each independent bases for granting a 
100 percent rating).

The revised criteria provide that a 50 percent rating is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired 


abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2004).  A 70 percent rating is assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The GAF score reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty 


well, with some meaningful interpersonal relationships.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

Analysis

Although there is medical evidence both for and against the 
veteran's claim for an increased evaluation for his service-
connected anxiety disorder, the Board concludes after 
weighing all of the evidence that the preponderance of the 
evidence, both before and after November 7, 1996, is against 
the increased rating claim.

The veteran's psychiatric profile consists not only of a 
service-connected anxiety disorder but also includes several 
other nonservice-connected psychiatric disorders.  The 
manifestations of such nonservice-connected disorders must be 
excluded when determining the compensation rating.  38 C.F.R. 
§ 4.14 (2004).  The Board, however, is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996).  The most consistent 
diagnosis in the medical records is a personality disorder.  
Compensation is precluded for a personality disorder.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004).  The veteran also has 
a documented history of sexual misconduct, including 
pedophilia, which is not part of his service-connected 
anxiety disorder.  Purported PTSD is also not service-
connected, and the veteran's alleged service stressor, being 
raped in service, has never been established by credible 
evidence.

With respect to the medical evidence prior to November 7, 
1996, a review of the evidence shows that in 1993 and 1994, 
several doctors responded to a questionnaire, apparently sent 
by the veteran's representative, which inquired as to the 
veteran's social and industrial impairment.  Collectively, 
the questionnaires reflect that the veteran received some 
psychiatric treatment for his service-connected anxiety 
disorder but mostly received treatment for nonservice-
connected psychiatric conditions.  Medical reports from Dr. 
N. dated in March 1992 and April 1993 diagnose PTSD, 
dysthymia, and a personality disorder and find a GAF of 53, 
in 


March 1992, which involves moderate symptomatology; anxiety 
is not diagnosed.  Although Dr. N. found severe social and 
industrial impairment in June 1994, this was noted to be due 
to PTSD.  In November 1995, Dr. N. diagnosed PTSD, with 
anxiety as a symptom of the disability.  

Although it was opined on VA examination in August 1994 that 
it was almost impossible to assess what symptoms were 
attributable to the veteran's service-connected anxiety 
disorder and what symptoms were attributable to his 
nonservice-connected personality disorder, the diagnostic 
impressions on VA examination in March 1996 were PTSD, 
recurrent major depression, and a borderline mixed 
personality disorder.  None of these disorders are 
service-connected.  The March 1996 VA compensation 
examination report also reflects the opinion that it was the 
veteran's nonservice-connected personality disorder that 
severely impaired his functional ability.  Psychological 
testing in June 1996 led to impressions of dysthymia and a 
personality disorder; significantly, an index for anxiety was 
not elevated.

The Board finds that the veteran's symptomatology 
demonstrated by the above evidence does not support an 
evaluation in excess of 50 percent for his service-connected 
anxiety disorder.  In reaching this conclusion, the Board 
finds that the veteran's anxiety disorder has been found to 
be productive of no more than reduced reliability and 
productivity and or no more than considerable industrial 
impairment.  The evidence prior to the revised rating 
criteria indicates treatment for nonservice-connected PTSD, 
depression, and personality disorder.  There is no evidence 
that any symptoms of the veteran's service-connected anxiety 
disorder were of such severity and persistence that there was 
severe impairment in his ability to obtain or retain 
employment or that he had totally incapacitating anxiety 
symptoms which would warrant a higher evaluation.

In a July 2000 report, a private vocational specialist, C. 
B., opined that the veteran's anxiety disorder was totally 
disabling.  Although C. B. said that the veteran's claims 
files had been reviewed, he did not examine the veteran in 
person.  Rather, C. B. provided conclusions based on a review 
of the record and an interview of the 


veteran over the telephone.  A November 2004 report noted 
that Dr. M. reviewed the claims files and administered 
several psychological tests to the veteran.  Dr. M. concluded 
that the veteran had a 75 percent level of anxiety as a 
consequence of the rapes he endured in service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  The Board has the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

With regard to the opinion of the private vocational 
specialist, C. B. does not have the credentials of a 
psychiatrist and is thus less qualified than a psychiatrist 
to differentiate between manifestations of the veteran's 
service-connected anxiety disorder and his numerous 
nonservice-connected psychiatric disorders.  Additionally, C. 
B. based his findings on a review of the files and a 
telephone interview, rather than on an examination of the 
veteran with mental status findings, as was done by the VA 
psychiatrists.  

Additionally, although Dr. M. concluded that the veteran had 
significant anxiety, nonservice connected psychiatric 
disabilities, including a depressive disorder and a 
personality disorder, were also found.  The conclusion of Dr. 
M. that the veteran had a 75 percent level of anxiety as a 
result of his being raped in service was based on a history 
provided by the veteran.  There are no complaints or findings 
related to rape until 1990, which is approximately 4 decades 
after service discharge.  There is 


no corroborating evidence of the veteran's contention that he 
was raped in service.  The only evidence of record that 
supports the veteran's contention that he was raped in 
service is by his own statements almost 40 years after 
service discharge which were made in connection with a claim 
for VA benefits.  In assessing the veteran's credibility, the 
Board notes that there are a number of inconsistencies in the 
record.  For example, the veteran reported one incident of 
sexual assault during service to some examiners, but in 1992 
he reported to Dr. N. that he had been raped multiple times 
in service.  Additionally, the veteran told some examiners 
that he had been married and divorced three times, and other 
examiners that he had been married and divorced two times.  
Although the veteran said on VA hospitalization in April 1990 
and on private examination in March 1992 that his father died 
when he was 18 years old, which would be in 1947 or 1948, the 
veteran stated in May 1957 that he was living in his father's 
house and paying his father rent.  Furthermore, he noted in a 
June 1965 letter that his father suggested that he write the 
letter.  Additionally, the veteran has been inconsistent in 
stating his education and occupational background.  He 
claimed in March 1992 that he had a Bachelor's Degree and a 
Master's Degree in business, and he said in January 2004 that 
he was a lawyer and had Master's degrees in business and 
psychology.  However, when required to fill out the section 
on schooling and other training on his application for TDIU 
in January 2001, he circled having completed 4 years of high 
school, put a mark next to having completed 4 years of 
college, without circling it, noted that he did not have any 
other education or training, and then noted that he had a 
B.S. degree.  There was no mention in January 2001 that he 
had a Master's Degree or a Law Degree.  Additionally, the 
veteran is unwilling to discuss the particulars of the 
alleged sexual assault(s) while in service to examiners.  
Further, numerous examiners, both VA and private, have noted 
that the veteran is a poor historian.

The May 2000 and January 2004 VA examination reports, 
provided after a thorough review of the claims files and 
examination of the veteran by several psychiatrists, 
including a board of psychiatrists in May 2000, point out the 
veteran's inconsistencies and do not find that he had 
significant disability due to his service-connected anxiety.  
The doctors in May 2000 indicated that the veteran's overall 
GAF score was 55, which represents moderate difficulty in 
social and 


occupational functioning; and it was further stated that only 
half of this reduced GAF was due to the service-connected 
anxiety disorder, with the other half due to the nonservice-
connected personality disorder.  Additionally, the 
psychiatrists in May 2000 reported that the veteran denied 
suicidal thoughts, obsessive or ritualistic behavior, and 
panic attacks.  The veteran's hygiene was normal.  He was 
oriented with no evidence of memory loss.  Impaired impulse 
control was found.  Although the VA psychiatrist in January 
2004 did not find anxiety disorder, as was found by the board 
of psychiatrists in May 2000, both evaluations diagnosed a 
significant personality disorder.  

The weight of the credible medical evidence indicates that 
the veteran's overall psychiatric impairment is due to a 
nonservice-connected personality disorder.  In fact, the 
impairment due only to the service-connected anxiety disorder 
is not even moderate in degree.

With respect to the new criteria, the Board notes that 
medical evidence, to include the findings of the 2000 and 
2004 VA examinations, indicates that the service-connected 
anxiety disorder, by itself, does not result in the typical 
symptoms or degree of impairment listed in the 70 percent 
criteria.  The evidence does not show that the veteran's 
service-connected anxiety causes symptoms such as obsessional 
rituals that interfere with routine activities, illogical or 
irrelevant speech, near continuous panic or depression 
affecting the ability to function appropriately, spatial 
disorientation, and neglect of personal appearance and 
hygiene.  The weight of the evidence shows that the veteran's 
service-connected anxiety disorder more nearly approximates 
the criteria for a 50 percent rating than the criteria for a 
higher rating under the new criteria.  38 C.F.R. § 4.7 
(2004).

It has also been argued that a higher rating should be 
assigned on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) (2004).  The Board does not have authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
to refer the matter to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  Extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) are limited to cases in 


which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment and frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
rating standards.  In this regard, the schedular evaluations 
in this case are not inadequate.  An increased rating is 
provided for certain manifestations of the service-connected 
anxiety disorder but the medical evidence reflects that those 
manifestations are not present in this case.  The veteran has 
not been hospitalized for his service-connected anxiety 
disorder; and, as noted above, his anxiety causes no more 
than moderate impairment.  Accordingly, the decision of the 
RO not to refer this issue to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation was correct.

The weight of the evidence establishes that the veteran's 
service-connected anxiety disorder is no more than 50 percent 
disabling.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU Claim

Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If 


there are two or more such disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004).

Analysis

The veteran's only service-connected disability is anxiety 
disorder, rated as 50 percent disabling.  Therefore, he does 
not meet the percentage rating standards for a TDIU rating.  

Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a TDIU rating on an extraschedular basis under 
the provisions of 38 C.F.R. §§ 3.321, 4.16(b).  See Bowling, 
15 Vet. App. 6.
For a veteran to prevail on a claim for entitlement to a TDIU 
rating, the record must reflect some factor which takes the 
case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The veteran's current rating is itself recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran claimed in March 1992 that he had a Bachelor's 
Degree and a Master's Degree in business, and he said in 
January 2004 that he was a lawyer and had Master's degrees in 
business and psychology.  However, when required to fill out 
the section on schooling and other training on his 
application for TDIU in January 2001, he circled having 
completed 4 years of high school, put a mark next to having 
completed 4 years of college, without circling it, noted that 
he did not have any other education or training, and then 
noted that he had a B.S. degree.  It was also noted that the 
veteran last worked in 1986 or 1987 selling safes.  He noted 
at that time he was self-employed.  However, in January 2004, 
the veteran stated that he was a lawyer and had been employed 
in a legal capacity within the preceding two years.  

Findings of unemployability prior to 2000, such as the March 
1992 finding by Dr. N., are related to diagnoses of 
nonservice-connected PTSD.  Although the July 2000 report 
submitted by C. B. found the veteran to be unemployable due 
to his service-connected anxiety disorder, as indicated 
above, the Board finds this opinion by a vocational 
consultant who did not examine the veteran in person to be 
outweighed by other recent medical evidence of record, 
particularly the May 2000 and January 2004 examinations by VA 
psychiatrists.  Additionally, C. B.'s opinion of total 
disability from the anxiety disorder is not in keeping with 
the GAF scores of 53, 55, and 60 noted in March 1992, May 
2000, and January 2004.  The recent VA GAF scores of 55 and 
60, neither of which is considered solely due to 
service-connected anxiety, reveals no more than moderate 
functional impairment.  

Further, Dr. M. reported in November 2004 that the veteran 
stopped working in 1987 for physical, not psychiatric, 
reasons.  Although Dr. M. found that the veteran had a 75 
percent level of anxiety, nonservice-connected psychiatric 
disabilities were diagnosed and a GAF of 50 was reported, 
without specifying a GAF score due solely to anxiety.  

The evidence as a whole does not suggest that the service-
connected anxiety disorder, by itself, renders the veteran 
unable to secure and follow a substantially 


gainful occupation.  Thus the RO's decision not to refer this 
issue to the Director of Compensation and Pension Service, 
for consideration of a TDIU rating on an extraschedular 
basis, was correct.

As the preponderance of the evidence is against a claim of 
entitlement to a TDIU, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for anxiety disorder is denied.

A TDIU is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


